Order filed April 16, 2021.




                                        In The

                        Fourteenth Court of Appeals
                                    ____________

                                NO. 14-21-00150-CV
                                    ____________

                               IN RE N.B.G., Relator


                          ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                     On Appeal from the 257th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2021-14923

                                       ORDER

      On March 22, 2021, relator N.B.G. filed a petition for writ of mandamus in
this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App. P. 52. In the
petition, relator asks this court to compel the Honorable Sandra Peake, presiding
judge of the 257th District Court of Harris County, to set aside her March 18, 2021
order denying relator’s petition for writ of habeas corpus for the return of a child.

      We order relator to file a status report addressing the proceedings in the trial
court, including the April 15, 2021 evidentiary hearing on temporary orders and the
trial court’s ruling on the temporary orders. We further order relator to address how
the trial court’s ruling affects his original proceeding pending in this court.
      Relator shall file his status report on or before April 20, 2021.


                                  PER CURIAM


Panel consists of Justices Wise, Zimmerer, and Poissant.




                                          2